                      Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 1 of 19

            1    Thomas G. Hungar, SBN 144956
                   thungar@gibsondunn.com
            2    Kellam M. Conover (pro hac vice to be filed)
            3    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, NW
            4    Washington, DC 20036-5306
                 Phone: (202) 887-3784
            5    Fax: (202) 530-4213
            6
                 Attorneys for Plaintiff
            7    ARCBEST II, INC. d/b/a U-PACK

            8                                      UNITED STATES DISTRICT COURT

            9                                     EASTERN DISTRICT OF CALIFORNIA

          10     ARCBEST II, INC. d/b/a U-PACK,                     CASE NO. __________
          11                               Plaintiff,               COMPLAINT FOR DECLARATORY
                                                                    AND INJUNCTIVE RELIEF
          12             v.
          13     NICHOLAS OLIVER, in his official capacity
                 as Chief of the California Bureau of Household
          14     Goods and Services; KIMBERLY
                 KIRCHMEYER, in her official capacity as
          15     Director of the California Department of
                 Consumer Affairs; LOURDES M. CASTRO
          16     RAMIREZ, in her official capacity as
                 Secretary of the California Business,
          17     Consumer Services and Housing Agency;
                 MATTHEW RODRIQUEZ, in his official
          18     capacity as Acting Attorney General of
                 California; GAVIN NEWSOM, in his official
          19     capacity as Governor of the State of California,
          20                               Defendants.
          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief                          Case No. ______
Crutcher LLP
                      Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 2 of 19

            1              Plaintiff ARCBEST II, INC. D/B/A U-PACK (“U-Pack”), states its complaint for declaratory

            2    and injunctive relief against Defendants as follows:

            3                                                      INTRODUCTION

            4              1.     U-Pack brings this lawsuit to vindicate its rights guaranteed by the Supremacy Clause

            5    of the United States Constitution, the Federal Aviation Administration Authorization Act

            6    (“FAAAA”), and California law. U-Pack seeks declaratory and injunctive relief prohibiting

            7    Defendants from unlawfully applying and enforcing against U-Pack the requirements of the

            8    California Household Movers Act (“the California Act”), California Business & Professions Code

            9    § 19225 et seq., including any requirement to obtain or operate under a state licensing permit under

          10     California Business & Professions Code §§ 19235 and 19237.

          11               2.     Since 1997, U-Pack has assisted customers with moves between California and other

          12     States by arranging for safe transportation of their self-packed and self-loaded property at rates

          13     substantially lower than traditional full-service moving companies and other competitors. U-Pack’s

          14     interstate transportation services have never previously been subject to regulation by the State of

          15     California through its Bureau of Household Goods and Services (“BHGS”). During that time, U-

          16     Pack’s safe and low-cost services have outpaced the competition and earned U-Pack an “A+”

          17     reputation among consumers.

          18               3.     Now, however, BHGS is threatening to impose substantial civil and criminal penalties

          19     against U-Pack unless U-Pack either ceases providing California customers with its low-cost and

          20     customer-friendly transportation services or obtains a household-movers permit from BHGS and

          21     complies with BHGS’s costly, burdensome, and inapplicable regulatory regime.

          22               4.     Defendants’ attempts to subject U-Pack to BHGS’s extensive regulatory regime are

          23     not lawful. Decades ago, Congress made clear that federal law exclusively governs the interstate

          24     transportation of property, including household goods. To prevent a “state regulatory patchwork” in

          25     this area, Congress enacted the FAAAA in 1994 and expressly preempted state regulation of

          26     interstate moving services like U-Pack’s. Rowe v. N.H. Motor Transp. Ass’n, 552 U.S. 364, 372–73

          27     (2008).

          28

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief        1                                  Case No. ______
Crutcher LLP
                      Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 3 of 19

            1            5.       Even California law does not permit Defendants to impose BHGS’s permit

            2    requirement on U-Pack. That requirement applies only to entities engaged in the business of

            3    transporting household goods “entirely within this state [i.e., California].” Cal. Bus. & Prof. Code

            4    § 19237(a)(1). U-Pack, however, does not arrange for any moves or shipments entirely within

            5    California.

            6            6.       Absent preliminary and permanent injunctive relief, U-Pack faces the imminent threat

            7    of being subjected to draconian civil and criminal penalties—or alternatively the loss of a sizeable

            8    portion of its business—if it does not obtain a BHGS permit. And if U-Pack is unlawfully forced to

            9    obtain a BHGS permit, it will be subject to a costly and inapplicable statutory and regulatory regime

          10     that would require U-Pack to significantly restructure its California-related business in ways that

          11     would substantially harm its operations, profits, competitiveness, and customer goodwill.

          12             7.       Defendants’ actions threaten to harm consumers too, absent preliminary and

          13     permanent injunctive relief. If U-Pack is forced to cease its California-related services entirely,

          14     consumers will face severe disruption of their pending moves, heightened safety risks, fewer market

          15     options, and higher prices; and if U-Pack is forced to comply with BHGS’s pricing regime, it will

          16     need to increase its prices and will lose its ability to provide generally accurate price estimates.

          17             8.       U-Pack seeks a declaration that federal law preempts the California Act’s

          18     requirements as applied to U-Pack, and a corresponding injunction prohibiting Defendants from

          19     attempting to apply or enforce such provisions against U-Pack.

          20             9.       U-Pack also seeks a declaration that California law does not authorize Defendants to

          21     impose BHGS’s permit requirements on U-Pack, and a corresponding injunction prohibiting

          22     Defendants from attempting to apply or enforce such permit requirements against U-Pack.

          23                                            JURISDICTION AND VENUE

          24             10.      This action arises under the Constitution and laws of the United States, including the

          25     Supremacy Clause, U.S. Const. art. VI, § 2, and the FAAAA, 49 U.S.C. §§ 14501(b), 14501(c). This

          26     Court has jurisdiction under 28 U.S.C. § 1331 and § 1367.

          27

          28

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief      2                                      Case No. ______
Crutcher LLP
                      Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 4 of 19

            1            11.      This is a proceeding for injunctive relief and a declaratory judgment under the

            2    Supremacy Clause of the United States Constitution, the FAAAA, 28 U.S.C. §§ 2201–2202, and

            3    California law. This action presents an actual controversy within the Court’s jurisdiction.

            4            12.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because

            5    Defendants Nicholas Oliver, Kimberly Kirchmeyer, Lourdes M. Castro Ramirez, Matthew

            6    Rodriquez, and Gavin Newsom are resident in this district, and a substantial portion of the

            7    transportation services provided by Plaintiff and at issue in this case are contracted for and carried out

            8    within the geographical boundaries of this district, such that a substantial part of the events giving

            9    rise to the claim occur in this district.

          10                                                       PARTIES

          11             13.      Plaintiff ArcBest II, Inc. is a transportation logistics company that is federally licensed

          12     by the Federal Motor Carrier Safety Administration (“FMCSA”) as a property broker and freight

          13     forwarder (US DOT #2946400) and does business as “U-Pack.” U-Pack arranges for the

          14     transportation of customers’ property between California and other States and offers its California-

          15     related transportation services to customers moving from, or moving to, this judicial district.

          16             14.      Defendant Nicholas Oliver is the Chief of the Bureau of Household Goods and

          17     Services (“BHGS”), an executive agency that is charged with oversight and enforcement of licensing,

          18     regulatory, and disciplinary functions pertaining to the California Act. See Cal. Bus. & Prof. Code

          19     § 9810(a).

          20             15.      Defendant Kimberly Kirchmeyer is the Director of the California Department of

          21     Consumer Affairs, an executive agency that is charged with the oversight, enforcement, and licensure

          22     of professions, and that oversees BHGS. See Cal. Bus. & Prof. Code §§ 100, 9810(a).

          23             16.      Defendant Lourdes M. Castro Ramirez is the Secretary of the California Business,

          24     Consumer Services and Housing Agency, a cabinet-level executive agency that assists and educates

          25     consumers regarding the licensing, regulation, and enforcement of professionals and businesses and

          26     oversees the Department of Consumer Affairs. See Cal. Gov’t Code § 12800(a); Cal. Bus. & Prof.

          27     Code § 100.

          28

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief       3                                      Case No. ______
Crutcher LLP
                      Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 5 of 19

            1            17.      Defendant Matthew Rodriquez is the Acting Attorney General of California and is

            2    charged with enforcing and defending all state laws. Because this action challenges the constitutional

            3    validity of the BHGS permit requirement as applied to U-Pack, the Attorney General is an

            4    appropriate party to defend this action. See Cal. Gov’t Code § 12510 et seq.

            5            18.      Defendant Gavin Newsom is the Governor of the State of California and is charged

            6    with, inter alia, oversight of the Secretary of the California Business, Consumer Services and

            7    Housing Agency. Cal. Gov’t Code § 12010.

            8                                             GENERAL ALLEGATIONS

            9                    Federal Law Exclusively Governs Interstate Transportation Services

          10             19.      Congress enacted the FAAAA in 1994 to ensure that interstate transportation services

          11     would be governed exclusively by federal law.

          12             20.      At the time, Congress found the “sheer diversity of [state] regulatory schemes . . . a

          13     huge problem for national and regional carriers attempting to conduct a standard way of business.”

          14     H.R. Rep. No. 103-677, at 87 (1994). Congress’s “overarching goal” in enacting the FAAAA was

          15     “helping ensure transportation rates, routes, and services that reflect maximum reliance on

          16     competitive market forces, thereby stimulating efficiency, innovation, and low prices, as well as

          17     variety and quality.” Rowe, 552 U.S. at 371 (internal quotation marks omitted).

          18             21.      To promote deregulation and prevent a “state regulatory patchwork” of laws from

          19     governing interstate transportation services, Rowe, 552 U.S. at 372–73, Congress included in the

          20     FAAAA two broad preemption provisions relevant here.

          21             22.      First, the FAAAA provides that “a State . . . may not enact or enforce a law,

          22     regulation, or other provision having the force and effect of law related to a price, route, or service of

          23     . . . any motor private carrier, broker, or freight forwarder with respect to the transportation of

          24     property.” 49 U.S.C. § 14501(c)(1).

          25             23.      Although Congress created an exception to this provision for the “intrastate

          26     transportation of household goods,” 49 U.S.C. § 14501(c)(2)(B) (emphasis added), that exception

          27     does not apply to the interstate transportation of household goods, and the exception was limited even

          28     further when Congress later specified that it “appl[ies] only to a household goods motor carrier” as

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief      4                                      Case No. ______
Crutcher LLP
                      Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 6 of 19

            1    defined in the statute, Pub. L. No. 109-59 § 4202(c), 119 Stat. 1144 (2005); see Ellenburg v. PODS

            2    Enters., LLC, 473 F. Supp. 3d 1095, 1103–04 (E.D. Cal. 2020) (Mueller, C.J.).

            3            24.      Second, even with respect to intrastate transportation, the FAAAA provides, “no State

            4    . . . shall enact or enforce any law, rule, regulation, standard, or other provision having the force and

            5    effect of law relating to [the] intrastate rates, intrastate routes, or intrastate services of any freight

            6    forwarder or broker.” 49 U.S.C. § 14501(b)(1).

            7            25.      The California State Assembly has also recognized that federal law exclusively

            8    governs interstate transportation services. The California Act requires household movers to obtain a

            9    state permit only for intrastate transportation of household goods.

          10             26.      Specifically, the California Act provides, “[a] household mover[/broker] shall not

          11     engage . . . in the business of the transportation of used household goods and personal effects by

          12     motor vehicle over any public highway in this state” unless, “[f]or transportation of household goods

          13     and personal effects entirely within this state, there is in force a permit issued by [BHGS],” and “[f]or

          14     transportation of household goods and personal effects from this state to another state or from

          15     another state to this state, there is in force a valid operating authority issued by the Federal Motor

          16     Carrier Safety Administration.” Cal. Bus. & Prof. Code § 19237(a) (emphases added).

          17     U-Pack’s California-Related Services Are Exclusively Interstate and Greatly Benefit Customers

          18             27.      Established in 1997, U-Pack is a do-it-yourself moving service with a simple business

          19     model: U-Pack drops off a trailer or ReloCube (“cube”) container at the customer’s home; the

          20     customer packs and loads the contents of the container without any help from U-Pack; U-Pack

          21     arranges for the container to be transported to the customer’s new home; and the customer then

          22     unloads and unpacks the contents of the container without any help from U-Pack.

          23             28.      U-Pack’s California-related services do not facilitate any intrastate transportation.

          24     Customers using U-Pack’s services are either moving from the State of California to a different State,

          25     or from a different State to the State of California. When a customer requests a price quote for

          26     transportation entirely within the State of California, U-Pack refers the customer to a competitor that

          27     does provide intrastate moving services entirely within the State of California. U-Pack does not

          28     arrange for any moves or shipments entirely within the State of California.

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief        5                                       Case No. ______
Crutcher LLP
                      Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 7 of 19

            1            29.      Since its establishment in 1997, the prices, routes, and services of U-Pack’s

            2    California-related transportation services have never been subject to regulation by the State of

            3    California.

            4            30.      Free from BHGS’s permit requirement and onerous regulatory scheme, U-Pack has

            5    earned an “A+” rating from the Better Business Bureau, and is proud to have obtained the highest

            6    levels of customer satisfaction. U-Pack stands out among its competitors as a company that arranges

            7    for self-packed moving services in a safe, cost-effective, and customer-friendly manner.

            8            31.      U-Pack’s transportation services typically cost only about half as much as what full-

            9    service moving companies charge for packing and moving the same property. That is mainly

          10     because, unlike full-service moving companies, U-Pack does not pack, load, or unload the customer’s

          11     property, and it charges customers based on the volume of the container (or cubes) they select, not the

          12     weight of the property transported. In contrast, movers operating under weight-based pricing must

          13     divert from their route and undergo delays in order to weigh each truck at a certified scale both before

          14     and after loading the customer’s goods—and that added cost is passed on to the customer.

          15             32.      U-Pack’s model also provides customers greater certainty over pricing as compared to

          16     full-service companies. Customers know exactly how much each ReloCube or linear foot of space in

          17     a freight trailer will cost, and they retain control of how much space is used as they load the

          18     container. The quoted estimate always matches the final price when a U-Pack customer loads her

          19     property within the quoted number of ReloCubes or quoted space within a freight trailer. In contrast,

          20     a pricing model based on weight leaves customers largely uncertain of what the price will be until the

          21     goods are shipped and the carrier weighs the goods—which often results in a final price much higher

          22     than the quoted estimate.

          23             33.      U-Pack stands well apart from full-service companies, which are well known in the

          24     industry for their high prices and low customer-satisfaction rates. According to one recent article, the

          25     Better Business Bureau receives an average of 13,000 complaints and negative reviews about

          26     household movers each year, and more than 1,300 moving companies have an “F” rating from the

          27     Bureau due to unresolved or unanswered customer complaints. Unlike U-Pack, many of these

          28     movers are not legitimate enterprises or registered with the FMCSA, and they have a reputation for

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief      6                                     Case No. ______
Crutcher LLP
                      Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 8 of 19

            1    retaining customers’ goods to extract higher prices 1—whereas with U-Pack, customers pack their

            2    property themselves into secure and locked containers, and a federally licensed motor carrier, not U-

            3    Pack, then transports the property for the customer.

            4           34.     U-Pack also offers significant benefits over traditional moving-equipment rental

            5    companies such as U-Haul, which require their customers—who often have little or no commercial

            6    driving experience—to rent moving vehicles and do their own driving. It is well documented that

            7    requiring unskilled customers with little or no commercial driving experience to drive large moving

            8    vehicles poses significant safety risks. In contrast, U-Pack arranges for a federally licensed motor

            9    carrier to transport a customer’s property, in trucks driven by professional, highly skilled, and often

          10     unionized drivers with commercial driver licenses.

          11            35.     U-Pack further offers significant benefits over companies like PODS and 1-800-

          12     PACK-RAT that similarly arrange for transportation of customers’ property in portable storage

          13     containers. These competitors’ services generally tend to be more expensive than U-Pack’s. And

          14     since 1997, U-Pack has developed in-depth knowledge of where and when small-freight carriers have

          15     available transportation capacity. By offering this available capacity to its customers, U-Pack saves

          16     customers money, reduces fuel emissions, and helps those carriers generate taxable income.

          17          BHGS Is Threatening Imminent and Unlawful Enforcement of its Permit Requirements

          18            36.     Now, after more than two decades of serving California customers with their interstate

          19     moves without being subject to BHGS’s permit requirements, U-Pack faces a dire and immediate

          20     threat from the State of California of being unlawfully forced to obtain a BHGS permit.

          21            37.     On January 26, 2021, BHGS wrote U-Pack a letter, a true and correct copy of which is

          22     attached hereto as Exhibit A. BHGS threatened that U-Pack must “cease operating [its] business in

          23     California [and] conducting moves into this state until the required valid [BHGS] permit has been

          24     obtained to operate/advertise as a household mover in this state.” Ex. A at 1.

          25            38.     The letter threatened “enforcement” and extensive “civil and criminal penalties”

          26     against U-Pack if it continued to “operat[e] and advertis[e] as a household mover within the State of

          27
                  1
                    Herb Weisbaum, New Report Warns of Bad Actors in the Interstate Moving Industry, Consumers
          28        Checkbook            (July        15,        2020),   https://www.checkbook.org/national/consumers-
                    notebook/articles/New-Report-Warns-of-Bad-Actors-in-the-Interstate-Moving-Industry-7398.
Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief        7                                 Case No. ______
Crutcher LLP
                      Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 9 of 19

            1    California without a valid operating permit,” and warned U-Pack to “take notice that every violation

            2    of the provisions of the [California] Act is a separate and distinct offense, and in the case of a

            3    continuing violation, each day’s continuance thereof is a separate and distinct offense.” Ex. A at 3.

            4    A form enclosed with the letter separately warned that “[f]ailure to comply” with the letter “may

            5    result in further enforcement action[,] and continuing operations while unpermitted may subject the

            6    household mover to increasingly severe penalties.” Id. at 2.

            7            39.      On February 5, U-Pack responded to BHGS’s letter through a letter from counsel, a

            8    true and correct copy of which is attached hereto as Exhibit B. U-Pack explained inter alia that the

            9    FAAAA precludes BHGS from imposing its state-permit requirement on U-Pack’s exclusively

          10     interstate transportation services, and that the BHGS permit requirement does not even apply to U-

          11     Pack because U-Pack does not facilitate any moves “entirely within this state [i.e., California],” Cal.

          12     Bus. & Prof. Code § 19237(a)(1).

          13             40.      On February 12, the Legal Affairs Division of California’s Department of Consumer

          14     Affairs (“DCA”) replied to U-Pack in a letter, a true and correct copy of which is attached hereto as

          15     Exhibit C. DCA dismissed U-Pack’s objections as “based on [a] misconception” that BHGS’s permit

          16     requirement does not apply to an entity that “only conducts interstate moves,” Ex. C at 1, and

          17     reiterated that U-Pack must “cease operations until it obtains the required permit,” id. at 3. This time,

          18     the letter referenced additional penalty provisions for aiding and abetting violations of the California

          19     Act. Id. at 1–2.

          20             41.      On March 18, U-Pack responded to DCA’s letter through a letter from counsel, a true

          21     and correct copy of which is attached hereto as Exhibit D. U-Pack again explained why any attempt

          22     to impose the BHGS permit requirement on U-Pack would be unlawful. See Ex. D. Nonetheless,

          23     BHGS has not withdrawn its demands for U-Pack to obtain a state permit or its threats to impose

          24     draconian penalties if U-Pack does not comply.

          25             42.      The FAAAA preempts, and the California Act does not permit, any attempt by BHGS

          26     to impose its permit requirements on U-Pack.

          27             43.      Section 14501(c)(1) of the FAAAA preempts BHGS’s permit requirements as applied

          28     to U-Pack because U-Pack acts as a “broker . . . with respect to the transportation of property,” and

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief      8                                      Case No. ______
Crutcher LLP
                      Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 10 of 19

            1    the permit requirements would be “related to” U-Pack’s prices, routes, and services. 49 U.S.C.

            2    § 14501(c)(1). A state regulation is “related to” a broker’s prices, routes, or services if it has an

            3    “express reference” or “significant effect” on them. Morales v. Trans World Airlines, Inc., 504 U.S.

            4    374, 388 (1992). 2

            5                    a.       U-Pack is a “broker” within the meaning of the statute because it exclusively

            6            arranges for a licensed motor carrier to transport the customer’s property and does not

            7            transport the property itself. See 49 U.S.C. § 13102(2).

            8                    b.       If applied to U-Pack, BHGS’s permit requirements would have an express

            9            reference and significant effect on U-Pack’s prices because BHGS’s regulations of the “rates

          10             to be charged by household movers,” Cal. Bus. & Prof. Code § 19253(a); see BHGS

          11             Regulations, Items 16, 80, 310, 3 would apply to U-Pack and would force it to change its rate

          12             structure in substantial ways.

          13                     c.       If applied to U-Pack, BHGS’s permit requirements would have an express

          14             reference and significant effect on U-Pack’s routes by prohibiting U-Pack from using “any

          15             public highway in [California]” without a BHGS permit. Cal. Bus. & Prof. Code

          16             § 19237(a)(1).

          17                     d.       If applied to U-Pack, BHGS’s permit requirements would have an express

          18             reference and significant effect on U-Pack’s services by dictating under what terms and

          19             conditions U-Pack can arrange for the transportation of customers’ property within the State

          20             of California.

          21             44.     BHGS’s permits do not fall within the statutory exception to preemption for state

          22     regulation of the “intrastate transportation of household goods,” 49 U.S.C. § 14501(c)(2)(B)

          23     (emphasis added), because U-Pack is not a “household goods motor carrier” as defined in the statute,

          24

          25
                  2
                      While Morales interpreted the Airline Deregulation Act, that Act contains an express preemption
          26          provision that the FAAAA explicitly borrowed. Accordingly, the two provisions are interpreted
                      the same way. See Rowe, 552 U.S. at 368, 370.
          27
                  3
                    “BHGS Regulations” refer to Bureau of Household Goods and Services, Maximum Rates and Rules
          28        for the Transportation of Used Property (effective Jan. 1, 2021), https://bhgs.dca.ca.gov/forms_
                    pubs/max_4_2021.pdf.
Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief 9                                     Case No. ______
Crutcher LLP
                     Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 11 of 19

            1    see Ellenburg, 473 F. Supp. 3d at 1103–04, and also because U-Pack does not engage in intrastate

            2    transportation.

            3                      a.      U-Pack is not a “household goods motor carrier” because it drops off a cube

            4            container or trailer at the customer’s home, and the container is “entirely loaded and

            5            unloaded” by the moving customer. 49 U.S.C. § 13102(12)(C); see Ellenburg, 473 F. Supp.

            6            3d at 1097.

            7                      b.      U-Pack does not engage in intrastate transportation because it does not arrange

            8            for the transportation of any customer’s property entirely within the State of California.

            9            45.       The California Act separately does not authorize Defendants to apply BHGS’s permit

          10     requirements to U-Pack because U-Pack does not arrange “[f]or transportation of household goods

          11     and personal effects entirely within this state [i.e., California],” Cal. Bus. & Prof. Code § 19237(a)(1)

          12     (emphasis added). For the same reason, U-Pack is not even a “household mover” subject to the

          13     BHGS permit requirement. Although a “household mover” includes a “broker, as defined in [Section

          14     19225.5(a)],” id. 19225.5(h), U-Pack is not a “broker” within the meaning of Section 19225.5(a)

          15     because its California-related services do not arrange for “the intrastate transportation of used

          16     household goods,” id. § 19225.5(a) (emphasis added).

          17             46.       Similarly, the California Act does not authorize BHGS to prohibit U-Pack from using

          18     public highways because Section 19235 of the California Act prohibits such use “except in

          19     accordance with the provisions of this chapter,” Cal. Bus. & Prof. Code § 19235—and Section 19237

          20     is the provision of “this chapter” specifying that U-Pack does not need to obtain a BHGS permit

          21     because it does not arrange for any moves entirely within California.

          22                   Absent an Injunction, U-Pack and the Public Will Suffer Irreparable Harm

          23             47.       In the absence of a preliminary and permanent injunction, BHGS’s efforts to compel

          24     U-Pack to obtain a BHGS permit threaten numerous irreparable harms to U-Pack and the public.

          25             48.       BHGS’s repeated enforcement threats impose on U-Pack “a kind of Hobson’s choice,”

          26     with “very real penalt[ies]” attaching “regardless of how [it] proceed[s].” Am. Trucking Ass’ns, Inc.

          27     v. City of Los Angeles, 559 F.3d 1046, 1057–58 (9th Cir. 2009). If U-Pack does not obtain a BHGS

          28     permit, it risks either being forced to shut down its California-related operations, or draconian fines

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief      10                                    Case No. ______
Crutcher LLP
                     Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 12 of 19

            1    and penalties in an enforcement action. And if U-Pack were to obtain a BHGS permit, it would be

            2    forced to restructure its California-based business to comply with BHGS’s onerous, costly, and

            3    inefficient regulatory regime.

            4            49.      If U-Pack continues its California-related services without obtaining a BHGS permit,

            5    U-Pack and its officers and employees will expose themselves to potentially huge liability under the

            6    California Act—as BHGS has made abundantly clear in its letters to U-Pack. See Ex. A; Ex. C.

            7    These penalties include:

            8                     a.       Fines of at least $1,000 and up to $10,000, imprisonment in the county jail for

            9            up to one year, or both, per violation, for operating as a household mover without a BHGS

          10             permit. Cal. Bus. & Prof. Code § 19277(a)–(b). Because each day’s continuance of a

          11             violation is a separate and distinct offense, a single week of continued operation would risk up

          12             to $70,000 in fines and up to seven years in county jail. See id. §§ 19281, 19282.

          13                      b.       Fines of up to $1,000 and imprisonment in the county jail for up to three

          14             months, or both, for advertising as a household mover and aiding and abetting others, such as

          15             motor carriers that may similarly lack BHGS permits. Cal. Bus. & Prof. Code §§ 19278,

          16             19279.1, 19279.2, 19279.3.

          17                      c.       Potential impoundment of U-Pack vehicles. See Cal. Bus. & Prof. Code

          18             § 19237(c).

          19                      d.       Private actions from customers seeking to recover all compensation paid to U-

          20             Pack for its services. Cal. Bus. & Prof. Code § 19237(b).

          21             50.      If U-Pack does not obtain a BHGS permit but tries to avoid the risk of enormous

          22     liability by instead ceasing its California-related services entirely, it faces irreparable harm in terms

          23     of lost business, lost profits, lost investments, harms to reputation, and lost customer goodwill.

          24                      a.       U-Pack risks losing a significant portion of its business and profits.

          25                      b.       U-Pack risks being forced to dispose of (or relocate at significant cost)

          26             substantial capital investments specific to its California-related services, including ReloCube

          27             trailers and forklifts.

          28

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief       11                                      Case No. ______
Crutcher LLP
                     Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 13 of 19

            1                      c.      U-Pack risks losing significant investments it has made related to bookings and

            2            price quotes provided for upcoming moves to or from California. Numerous customers or

            3            potential customers would be left seeking alternative arrangements, many on very short

            4            notice.

            5                      e.      U-Pack risks losing significant customer goodwill and suffering severe damage

            6            to its “A+” reputation among customers. Shutting down its California operations and

            7            stranding numerous customers who have already booked moves into or out of California

            8            would create massive customer dissatisfaction and anger, irreparably damaging the strongly

            9            favorable reputation and goodwill that U-Pack has built up with its numerous satisfied

          10             customers nationwide over the years.

          11             51.       If U-Pack ceases its California-related services entirely, consumers face significant

          12     harm as well. In addition to the reduced competition and choice that all consumers will face in these

          13     circumstances:

          14                       a.      Customers forced by a shutdown of U-Pack to choose a full-service moving

          15             company will likely face much higher prices, poor customer service, and even the risk that

          16             some moving companies may take advantage of them by imposing high costs after providing

          17             a deceptively low initial quote.

          18                       b.      Customers forced by a shutdown of U-Pack to rent moving vehicles and

          19             perform their own moves from start to finish will face very real safety dangers—including

          20             heightened risks of traffic accidents on the highways of the State of California and other

          21             States and potentially injury or death—unless they have proper training to safely drive large

          22             trucks or haul trailers (which few customers do, unlike the experienced, often unionized,

          23             professional truck drivers who transport the shipments arranged by U-Pack).

          24                       c.      Customers forced by a shutdown of U-Pack to choose another competitor, such

          25             as PODS, with a business model similar to U-Pack’s, will face higher prices for interstate

          26             transportation.

          27             52.       Alternatively, if U-Pack were forced to obtain a BHGS permit, it would be subject to

          28     the onerous requirements of the California Act and BHGS’s implementing regulations. To comply

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief      12                                     Case No. ______
Crutcher LLP
                     Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 14 of 19

            1    with this burdensome and extensive statutory and regulatory scheme, U-Pack would need to

            2    completely restructure its business model for its California-related services, at great expense.

            3            53.      Most saliently, if U-Pack were forced to obtain a BHGS permit, it would be forced to

            4    adopt an entirely new pricing scheme that would increase its prices and radically change the

            5    company’s relationship with its California customers:

            6                     a.       U-Pack would need to change from a volume-based to a weight-based pricing

            7            model. The California Act expressly prohibits volume-based pricing models, Cal. Bus. &

            8            Prof. Code § 19253.1, and BHGS’s mandated rate structure is based primarily on the weight

            9            of the goods being transported. This weight-based structure translates to higher prices and

          10             affords customers much less certainty, as the volume of the containers a customer selects can

          11             be known ahead of the move, but weight cannot be determined until the goods are transported

          12             and the truck driver has had a chance to weigh the truck on a scale.

          13                      b.       U-Pack also would need to change from an individualized pricing model to a

          14             one-size-fits-all model. U-Pack’s current pricing model promotes flexibility, as it uses

          15             sophisticated algorithms to provide customers with targeted discounts. But the California Act

          16             imposes a fixed-rate structure that would give U-Pack substantially less flexibility in pricing

          17             and less ability to save customers money. See Cal. Bus. & Prof. Code §§ 19254–19256.

          18                      c.       U-Pack would need to increase its prices to account for increases in insurance

          19             coverage mandated by the California Act and BHGS’s regulations. See Cal. Bus. & Prof.

          20             Code § 19248(c); BHGS Regulations, Item 470.

          21             54.      This wholesale restructuring of U-Pack’s business model, if possible at all, would

          22     come at substantial cost to U-Pack and its customers.

          23                      a.       BHGS’s mandated weight-based pricing model is an old-fashioned and

          24             outdated model that diminishes operational efficiency by requiring trucks to go out of route

          25             and weigh their cargo (often after waiting in long lines to do so). Changing to a weight-based

          26             model would reduce the number of shipments that U-Pack can arrange per year, translating to

          27             fewer customers and lower revenues.

          28

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief      13                                    Case No. ______
Crutcher LLP
                     Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 15 of 19

            1                     b.       U-Pack also would need to incur substantial administrative costs developing a

            2            compliance regime for, e.g., fielding inquiries from BHGS regulators, preserving records, and

            3            making U-Pack’s books, equipment, and other assets available for inspection. See Cal. Bus.

            4            & Prof. Code §§ 19258–19262.

            5                     c.       Motor carriers would be unlikely to contract with U-Pack for fear of being

            6            deemed “subhaulers” that are also subject to BHGS’s permit requirement and extensive

            7            regulatory regime. Cal. Bus. & Prof. Code § 19266(a). This risk of burdensome regulation

            8            for potential motor carriers would harm U-Pack’s ability to compete with companies like U-

            9            Haul, which rely on customers to perform their own moves, and with full-service moving

          10             companies, which do the transportation themselves. Similarly, if U-Pack were forced to

          11             obtain a BHGS permit, it would lose its ability to compete effectively with unregulated

          12             competitors who would continue to be able to charge lower rates.

          13                      d.       It would take at least a year for U-Pack to restructure its business in a way that

          14             would comport with California’s statutory and regulatory regime—assuming it is even

          15             possible to do so. In the meantime, U-Pack would lose a year’s worth of California-related

          16             revenue and incremental profit.

          17                      e.       Customer confidence and trust in U-Pack’s services and rates would plummet,

          18             as the switch to BHGS’s mandated weight-based pricing model would force U-Pack to offer

          19             significantly less certainty in price, and much higher prices. That would lead to, in turn,

          20             reduced volume of business, reduced need for employees (including unionized truck drivers),

          21             and lower customer satisfaction.

          22                                             FIRST CLAIM FOR RELIEF

          23        Supremacy Clause, U.S. Const. art. VI, § 2, FAAAA Preemption, § 49 U.S.C. 14501(b), (c)

          24             55.      Paragraphs 1–54 are incorporated by reference as if alleged herein.

          25             56.      Under the Supremacy Clause, federal law is “the supreme Law of the land.” U.S.

          26     Const. art. VI, § 2.

          27

          28

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief       14                                      Case No. ______
Crutcher LLP
                     Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 16 of 19

            1            57.      The FAAAA expressly prohibits the State of California from making, applying, or

            2    enforcing any “law related to a price, route, or service of” any “broker . . . with respect to the

            3    transportation of property.” 49 U.S.C. § 14501(c)(1).

            4            58.      U-Pack is a “broker” within the meaning of the FAAAA because it exclusively

            5    arranges for a third-party motor carrier to transport the customer’s property and does not transport the

            6    property itself. See 49 U.S.C. § 13102(2).

            7            59.      The California Act’s requirements are related to U-Pack’s prices, routes, or services

            8    because they reference and impose significant burdens on U-Pack’s prices, routes, and services.

            9            60.      No statutory exception to preemption is applicable. The statutory exception for state

          10     regulation of “intrastate transportation of household goods,” 49 U.S.C. § 14501(c)(2)(B), does not

          11     apply to U-Pack because U-Pack is not a “household goods motor carrier” within the meaning of the

          12     statute, see Ellenburg, 473 F. Supp. 3d at 1097, and U-Pack does not arrange for any intrastate moves

          13     entirely within California.

          14             61.      Even if U-Pack’s California-related services were somehow deemed intrastate,

          15     BHGS’s permit requirements still would be preempted because the FAAAA expressly preempts any

          16     state “law relating to [the] intrastate rates, intrastate routes, or intrastate services of any freight

          17     forwarder or broker.” 49 U.S.C. § 14501(b)(1).

          18             62.      At all relevant times, U-Pack had, has, and will have the right under the Supremacy

          19     Clause not to be subjected to regulation or punished under state laws that are expressly preempted by

          20     federal law.

          21             63.      An actual controversy exists among the parties because, if BHGS’s permit

          22     requirements can lawfully be applied to U-Pack, U-Pack cannot operate its California-related services

          23     unless it obtains a permit.

          24             64.      If U-Pack continues its California-related services without obtaining a BHGS permit,

          25     U-Pack and its officers and employees face enormous liability under the California Act—including

          26     substantial civil penalties and imprisonment for each day U-Pack does not obtain a permit, see Cal.

          27     Bus. & Prof. Code § 19277(a)–(b), 19281, 19282, substantial civil penalties and imprisonment for

          28     aiding and abetting motor carriers that do not have a BHGS permit, see id. §§ 19278, 19279.1,

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief       15                                       Case No. ______
Crutcher LLP
                     Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 17 of 19

            1    19279.2, 19279.3, potential impoundment of U-Pack vehicles, see id. § 19237(c), and private actions

            2    from customers seeking to recover all compensation paid to U-Pack for its services, see id.

            3    § 19237(b).

            4            65.      If U-Pack does not obtain a BHGS permit and is forced to cease its California-related

            5    services entirely, it faces irreparable harm in terms of significant loss of business and profits, lost

            6    investments, diminished reputation, and loss of customer goodwill.

            7            66.      Alternatively, if U-Pack were forced to obtain a BHGS permit, it would be subject to

            8    the onerous requirements of the California Act and BHGS’s implementing regulations. To comply

            9    with this burdensome and extensive statutory and regulatory scheme, U-Pack would need to adopt an

          10     entirely new pricing scheme that would diminish operational efficiency, incur significant compliance

          11     costs, risk diminished ability to contract with motor carriers and diminished competitive standing,

          12     and force U-Pack to increase its prices and radically change its relationship with its California

          13     customers—which could cause a significant loss of business and customer goodwill.

          14             67.      Unless Defendants are restrained and enjoined from enforcing against U-Pack

          15     BHGS’s permit requirement under California Business & Professions Code §§ 19235 and 19237, U-

          16     Pack will suffer the above irreparable harms. In addition, consumers will be harmed by the loss of

          17     market options and higher prices if U-Pack ceases its California-related services.

          18             68.      The State of California’s repeated threats to enforce California Business & Professions

          19     Code §§ 19235 and 19237 against U-Pack constitute an imminent irreparable harm that makes

          20     injunctive relief appropriate.

          21             69.      Because U-Pack has no plain, speedy, and adequate remedy at law, injunctive relief is

          22     necessary.

          23                                           SECOND CLAIM FOR RELIEF

          24                          Household Movers Act, Cal. Bus. & Prof. Code § 19225 et seq.

          25             70.      Paragraphs 1–69 are incorporated by reference as if alleged herein.

          26             71.      The California Act does not authorize Defendants to enforce BHGS’s permit

          27     requirements against U-Pack. U-Pack does not arrange “[f]or transportation of household goods and

          28

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief     16                                       Case No. ______
Crutcher LLP
                     Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 18 of 19

            1    personal effects entirely within [the State of California],” Cal. Bus. & Prof. Code § 19237(a)(1), but

            2    instead arranges exclusively for moves between California and another State.

            3            72.      In addition, and for the same reason, U-Pack is not a “household mover” or “broker”

            4    within the meaning of this provision because it does not arrange for “the intrastate transportation of

            5    used household goods.” Cal. Bus. & Prof. Code § 19225.5(a).

            6            73.      Similarly, the California Act does not authorize BHGS to prohibit U-Pack from using

            7    public highways because Section 19235 of the California Act prohibits such use “except in

            8    accordance with the provisions of this chapter,” Cal. Bus. & Prof. Code § 19235—and Section 19237

            9    is the provision of “this chapter” that specifies the circumstances in which a household mover is

          10     required to obtain a BHGS permit.

          11             74.      Absent preliminary and permanent injunctive relief, U-Pack will suffer the irreparable

          12     harms of facing draconian civil and criminal penalties (or a significant loss of business), or

          13     alternatively being required to restructure its business at significant cost to U-Pack and its customers.

          14                                                 PRAYER FOR RELIEF

          15     WHEREFORE, Plaintiff respectfully requests that the Court:

          16             1.       Declare that, as applied to U-Pack, the requirements of the California Household

          17     Movers Act, California Business & Professions Code § 19225 et seq., are expressly preempted by

          18     federal law;

          19             2.       Declare that California Business & Professions Code §§ 19235 and 19237 do not

          20     require U-Pack to obtain a BHGS permit to perform its California-related services;

          21             3.       Preliminarily and permanently enjoin Defendants, and any division, board, or

          22     commission within or subject to supervision or control by such Defendants, from enforcing against

          23     U-Pack the permitting or other requirements set forth in the California Household Movers Act,

          24     California Business & Professions Code § 19225 et seq.;

          25             4.       Enter judgment for Plaintiff; and

          26             5.       Grant Plaintiff such other relief as this Court deems just and proper.

          27

          28

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief      17                                    Case No. ______
Crutcher LLP
                     Case 2:21-cv-00627-KJM-AC Document 1 Filed 04/07/21 Page 19 of 19

            1     Dated: April 7, 2021                              Respectfully submitted,

            2                                                       By: /s/ Thomas G. Hungar
                                                                       Thomas G. Hungar, SBN 144956
            3                                                          Kellam M. Conover (pro hac vice to be filed)
                                                                       GIBSON, DUNN & CRUTCHER LLP
            4                                                          1050 Connecticut Avenue, N.W.
                                                                       Washington, DC 20036-5306
            5                                                          thungar@gibsondunn.com
                                                                       Phone: (202) 887-3784
            6                                                          Fax: (202) 530-4213

            7                                                           Attorneys for ArcBest II, Inc. d/b/a U-Pack

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &   Complaint for Declaratory and Injunctive Relief   18                                   Case No. ______
Crutcher LLP
